RECEIVED

AUG 2 8 2019
UNITED STATES DISTRICT COURT

TONY R. MOORE, CLERK

MADRE: ae WESTERN DISTRICT OF LOUISIANA
ALEXANDRIA DIVISION
LOUIS CRYER, CIVIL ACTION NO. 1:19-CV-207-P
Petitioner
VERSUS JUDGE DEE D. DRELL
BUREAU OF PRISONS, ET AL, MAGISTRATE JUDGE PEREZ-MONTES
Respondent

 

JUDGMENT

For the reasons contained in the Report and Recommendation of the
Magistrate Judge previously filed herein, noting the absence of objection thereto, and
concurring with the Magistrate Judge’s findings under the applicable law;

IT IS ORDERED that the Petition (Doc. 1) is hereby DISMISSED WITHOUT
PREJUDICE in accordance with the provisions of Rule 41 of the Federal Rules of
Civil Procedure.

~ a”
THUS DONE AND SIGNED at Alexandria, Louisiana, on this 2S day of
v4 | OGdS71. ;

   

 

~~ _ — 2S —L >-
DEE D. DRELL

UNITED STATES DISTRICT JUDGE
